                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ROBERT DYAS                                                                    PLAINTIFF


v.                             No: 5:18-cv-00240 JM-PSH


DOES, et al.                                                                DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 30th day of October 2018.


                                                   UNITED STATES DISTRICT JUDGE
